Citation Nr: 0913281	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  08-02 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

Entitlement to service connection for bilateral heel 
disability.

Entitlement to service connection for a bilateral leg 
disability.

Entitlement to service connection for a left shoulder 
disability.

Entitlement to an initial evaluation in excess of 10 percent 
for right knee patellofemoral pain syndrome.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from November 1996 to 
March 1999.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a July 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota.


FINDINGS OF FACT

1.  The Veteran's bilateral heel arthralgia is not related to 
active service.

2.  The Veteran does not have a bilateral leg disability that 
is related to active service.

3.  The Veteran does not have a left shoulder disability that 
is related to active service.

4.  During the appeal period, the Veteran's right knee 
patellofemoral pain syndrome has been manifested by flexion 
to 125 degrees of flexion with mild crepitus at the end of 
flexion, extension to zero degrees with pain at the end of 
extension, x-ray evidence of mild degenerative changes, and 
no evidence of subluxation or instability.  


CONCLUSIONS OF LAW

1.  Bilateral heel arthralgia was not incurred in or 
aggravated by active service. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

2.  A bilateral leg disability was not incurred in or 
aggravated by active service. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

3.  A left shoulder disability was not incurred in or 
aggravated by active service. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

4.  The criteria for an initial evaluation in excess of 10 
percent for right knee patellofemoral pain syndrome have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5014, 5257, 5260, 5261 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

Prior to initial adjudication of the Veteran's claims, VA met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).  A letter dated in January 2007 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The January 2007 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet. 
App. at 120.  

The January 2007 letter also advised the Veteran of how VA 
determines disability ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
With regard to claims of entitlement to initial evaluations, 
the Court has held that in cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service connection claim 
has been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Once the Veteran disagrees with an initial 
determination, other provisions apply to the remainder of the 
adjudication process, particularly those pertaining to the 
duty to assist and issuances of rating decisions and 
statements of the case.  See 38 U.S.C.A. §§ 5103A, 5104(a), 
7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 3.159(c), 
19.29 (2008); Dingess, 19 Vet. App. at 490-91; see also 
Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).

The Board acknowledges the specific requirements for VCAA 
notices in increased rating claims.  Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  However, the Board determines that 
these requirements do not apply to initial rating claims, 
such as the ones now before the Board.  Initially, the Board 
notes that Vazquez-Flores was an appeal of an increased 
rating claim, not an initial rating claim.  More importantly, 
the Court's decision distinguishes the notice requirements 
therein defined from the notice required for initial rating 
claims.  Specifically, the Court, after outlining the notice 
requirements for increased rating claims, states that the 
notice in an increased rating claim must also provide 
examples of the medical and lay evidence that are relevant to 
establishing entitlement to increased compensation, "[a]s 
with proper notice for an initial disability rating."  Id. 
at 43.  Thus, the Board concludes that the Court intended the 
requirements outlined in its decision to apply only to 
increased rating claims, and therefore, these requirements 
are not applicable to the instant claim.  Based on the above 
analysis, the notice requirements for the initial rating 
claim have been met.

The Veteran's service treatment records and identified post-
service medical records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law. 
The claimant was afforded medical examinations to obtain an 
opinion as to whether his right knee condition and bilateral 
foot condition could be directly attributed to service.  The 
Veteran has not been afforded a VA examination with an 
opinion as to the etiology of his claimed bilateral leg and 
left shoulder disabilities.  Such an opinion is "necessary" 
under 38 U.S.C.A. § 5103A(d) when: (1) there is competent 
evidence that the Veteran has a current disability (or 
persistent or recurrent symptoms of a disability), (2) there 
is evidence establishing that the Veteran suffered an event, 
injury or in service or has a disease or symptoms of a 
disease within a specified period, (3) there is an indication 
the current disability or symptoms maybe associated with 
service, and (4) there is not sufficient medical evidence to 
make a decision.  See 38 U.S.C.A. § 5103A(c)(4).  In this 
case, as no competent medical evidence has been presented 
showing that the Veteran has a bilateral leg disability or 
left shoulder disability related to service, the Board finds 
that an etiology opinion is not "necessary."  

With respect to the Veteran's claim for increased rating for 
his right knee disability, there is no objective evidence 
indicating that there has been a material change in the 
severity of the Veteran's service-connected right knee 
disability since he was last examined.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
The June 2007 VA examination report is thorough and adequate 
upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Service Connection

The Veteran reported in November 2006 that he did five 
parachute jumps in Air Borne School and 13 parachute jumps in 
division.  The Veteran contends that he injured his feet in 
September 1997 when he parachuted and tried to land standing 
up.  The Veteran stated that he believed his current pain in 
his heels, legs, and left shoulder are due to his parachute 
jumps.    

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of any chronic foot, leg, or left shoulder 
disability is factually shown during service.  The Board 
concludes it was not.  The service treatment records are 
absent complaints, findings or diagnoses of any foot, leg or 
left shoulder problems during service.  Thus, there is no 
medical evidence that shows that the Veteran suffered from a 
chronic foot, leg, or left shoulder disability during 
service. 

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  In response 
to VA's January 2007 letter requesting that the Veteran 
complete an authorization form so that VA could obtain 
private medical records on his behalf, the Veteran identified 
private medical records from Indian Hospital Services from 
2005 to the present.  Thus, the earliest post-service 
evidence of record is dated in 2005.  In light of the lack of 
any relevant history reported between the Veteran's date of 
discharge and 2005, service connection is not warranted under 
38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  

With respect to the Veteran's legs, the post-service medical 
records are absent any complaints of or treatment for a leg 
disorder.  Thus, the medical evidence fails to show that the 
Veteran currently suffers from a current chronic bilateral 
leg disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

With respect to the Veteran's left shoulder, private medical 
records dated in November 2006 indicate that the Veteran 
presented with left shoulder pain.  He was running down hill 
the month prior and fell and caught himself with his hands 
and had pain ever since.  No diagnoses are provided for the 
left shoulder except for left shoulder and rotator cuff 
injury.  Thus, the medical evidence fails to show that the 
Veteran currently suffers from a current chronic left 
shoulder disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In the absence of competent medical evidence that a current 
chronic leg disability or a current chronic left shoulder 
disability exists and that it was caused by or aggravated by 
the Veteran's military service, the criteria for establishing 
service connection for a chronic leg disability and a chronic 
left shoulder disability have not been established.  38 
C.F.R. § 3.303. 

With respect to the Veteran's feet, he clearly has a current 
disability.  The June 2007 VA examiner, Dr. M. E., diagnosed 
him with bilateral heel arthralgia with normal physical and 
radiographic findings.  The remaining question, therefore, is 
whether there is medical evidence of a relationship between 
the current disability and military service.  However, no 
medical professional has ever related this condition to the 
Veteran's military service.  Dr. M. E. opined that there are 
no medical records that indicate that he has had any 
condition either diagnosed or treated with his feet.  He also 
noted that the Veteran reported that he had been having 
difficulty with his feet for five years prior, that the 
Veteran had been out of the service since 1999, and that that 
would be a seven year interval from the time the Veteran was 
out until the time he started having difficulties with his 
feet.  

Dr. M. E. noted that there were no service medical records 
that indicate a foot issue and that the Veteran had a Body 
Mass Index of 40 that would more likely affect his lower 
extremity.  He opined that the Veteran's bilateral foot 
condition was less likely as not related to his military 
service.

An addendum to the VA examination report noted that the June 
2007 VA examination report's statement regarding a seven year 
interval between the time the Veteran was in service and his 
report of onset of symptomatology was incorrect.  In 
addition, in the addendum Dr. M. E. noted the Veteran's 
reported military history including 17 parachute jumps.  
However, he still opined that as the Veteran had no record of 
any type of foot difficulties in his service medical records 
and as his examination was normal and his x-ray was normal 
and then indicated that his opinion that the Veteran's 
bilateral foot condition is less likely as not related to his 
military service had not changed.  Although it appears 
grammatically that Dr. M. E. opined that there is no evidence 
that would not relate a foot disability to service, there is 
no competent medical evidence that actually provides the 
required nexus between an in-service foot injury and the 
Veteran's current bilateral heel arthralgia.       

In addition to the medical evidence, the Board has considered 
the Veteran's assertions advanced to support this claim.  The 
Veteran is competent, as a layman, to report that as to which 
he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However, while the Veteran may sincerely 
believe that his bilateral heel arthralgia, bilateral leg 
pain, and left shoulder pain are related to his military 
service, as a lay person, he is not competent to render a 
medical diagnosis or etiological opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  

III.	Increased rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The Veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for right knee patellofemoral pain syndrome.  As 
such, it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

The Veteran's right knee patellofemoral pain syndrome is 
evaluated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5014, analogous to osteomalacia.  
Under this Code, the Veteran's disability will be rated on 
limitation of motion of affective parts as degenerative 
arthritis.  Diagnostic Code 5003 provides that degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, 
Plate II.

Limitation of flexion of a leg (knee) is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees. 38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of a leg (knee) is rated 0 percent 
when limited to 5 degrees, 10 percent when limited to 10 
degrees, 20 percent when limited to 15 degrees, 30 percent 
when limited to 20 degrees, 40 percent when limited to 30 
degrees, and 50 percent when limited to 45 degrees. 38 C.F.R. 
§ 4.71a, Code 5261.

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension), both codified at 38 C.F.R. §4.71a, may be 
assigned for disability of the same joint.  See VAOPGCPREC 9- 
2004.

The law also permits separate ratings for arthritis and 
instability of a knee.  Specifically, the VA General Counsel 
has held that a Veteran who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257 because the arthritis would be considered an 
additional disability warranting a separate evaluation even 
if the limitation of motion was not compensable.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Likewise, the VA General Counsel has also held that, when x-
ray findings of arthritis are present and a Veteran's knee 
disability is evaluated under Code 5257, the Veteran would be 
entitled to a separate compensable evaluation under 
Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

Pursuant to 38 C.F.R. § 4.71a (Diagnostic Code 5257), a 
rating of 10 percent is warranted when the Veteran 
experiences slight subluxation or lateral instability.  A 
rating of 20 percent is warranted when the Veteran 
experiences moderate subluxation or lateral instability.  A 
rating of 30 percent is warranted when the Veteran 
experiences severe subluxation or lateral instability.  

The Board notes that in order to warrant an evaluation in 
excess of 10 percent for the Veteran's right knee 
patellofemoral pain syndrome, the Veteran's disability would 
have to be manifested by leg flexion limited to 30 degrees 
(Diagnostic Code 5260); leg extension limited to 15 degrees 
(Diagnostic Code 5261); or moderate subluxation or lateral 
instability (Diagnostic Code 5257).

The Veteran underwent a VA examination in June 2007.  The 
Veteran reported pain, mainly located in the inferior aspect 
of the right kneecap rated as a 5 to 6 out of 10 associated 
with physical activity and alleviated by rest and normal 
activities.  The Veteran reported a little bit of swelling 
underneath the kneecap.  The Veteran denied dislocation or 
subluxation.  Physical examination demonstrated a normal 
gait, no gross deformity, normal configuration, no effusion, 
and no palpable pain in the joint line or patella.  The 
Veteran demonstrated flexion to 125 degrees and extension to 
zero degrees with pain at the end of extension and mild 
crepitus at the end of flexion.  Anterior drawer sign, 
Lachman's, and McMurray's sign were negative.  There were no 
signs of lateral or medial collateral instability, motor 
strength was 5+/5 in the lower extremities, and the Veteran 
had normal neurovascular status.  The examiner noted that 
after three repetitive motions, there was no further loss of 
motion of signs of pain.  X-rays revealed mild degenerative 
changes in the patellofemoral joint.  

Based on the evidence of record, the Board finds that the 
Veteran's right knee disability is accurately evaluated.  The 
Veteran's range of motion has not been shown to be limited to 
45 degrees of leg flexion or 10 degrees of extension.  In 
addition, the June 2007 VA examiner specifically stated that 
there were no signs of lateral or medial collateral 
instability.  As such, even a compensable rating is not 
warranted under Diagnostic Code 5257, 5260, or 5261.    

With the findings of arthritis and some limitation of motion, 
functional loss must be considered.  However, even taking 
into account the notations of right knee pain, the Board 
finds that the evidence is insufficient to show that the loss 
of motion in the right knee more nearly approximates the 
criteria for a 20 percent rating under either DC 5260 or DC 
5261, even with consideration of 38 C.F.R. §§ 4.40 and 4.45.

The Board notes that there is no evidence of record that the 
Veteran's right knee disability causes marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable. The 
Board emphasizes that the percentage ratings assigned by the 
VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability. 38 C.F.R. § 4.1. In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis.  Hence the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extraschedular evaluation.


ORDER

Entitlement to service connection for bilateral heel 
disability is denied.

Entitlement to service connection for a bilateral leg 
disability is denied.

Entitlement to service connection for a left shoulder 
disability is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for right knee 


patellofemoral pain syndrome is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


